Opinion issued November 14, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00969-CR
                           ———————————
                     DONALD RAY MCCRAY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Cause No. 578315


                         MEMORANDUM OPINION

      Appellant, Donald Ray McCray, attempts to appeal from the trial court’s

order denying appellant’s request for permission to appeal. We dismiss the appeal.

      Generally, the Court only has jurisdiction to consider an appeal by a criminal

defendant where there has been a final judgment of conviction. See Workman v.
State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State. 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). Appellant filed a notice of

appeal in trial court cause number 578315. That case, however, was dismissed

upon reindictment under another cause number. Thus, there is no judgment of

conviction in the underlying case, only an order of dismissal. Absent a judgment

of conviction, this Court is without jurisdiction to consider appellant’s appeal. See

Moreno v. State, No. 08-12-00027-CR, 2012 WL 1647948, at *1 (Tex. App.—El

Paso May 9, 2012, no pet.) (mem. op., not designated for publication) (dismissing

for want of jurisdiction when appellant filed notice of appeal in case where there

was no conviction due to reindictment); Ballard v. State, Nos. 01-08-00947-CR,

01-08-00948-CR, 2009 WL 3248197, at *1 (Tex. App.—Houston [1st Dist.] Oct.

8, 2009, no pet.) (mem. op., not designated for publication) (“[W]e have no

jurisdiction over this cause because the cause is finally disposed of by a judgment

of dismissal and there is no judgment of conviction against appellant.”);

Henderson v. State, No. 05-01-01729-CR, 2002 WL 538940, at *1 (Tex. App.—

Dallas Apr. 12, 2002, no pet.) (mem. op., not designated for publication)

(determining that court was without jurisdiction when appellant filed notice of

appeal in case that had been dismissed upon reindictment and conviction under

another cause number).




                                         2
      After being notified that this appeal was subject to dismissal for want of

jurisdiction, appellant did not respond. See TEX. R. APP. P. 42.3(a).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3